Citation Nr: 0022699	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-45 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for psoriasis, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for psoriatic 
arthritis, currently evaluated as 40 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from February 1988 to July 
1990.

This appeal arose from an August 1995 rating action of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an 
evaluation in excess of 50 percent for the service-connected 
psoriasis and an evaluation in excess of 20 percent for the 
service-connected psoriatic arthritis.  This decision also 
denied entitlement to a total rating based on individual 
unemployability.  In June 1999, the veteran testified at a 
personal hearing at the RO.  In January 2000, a decision was 
rendered which continued the 50 percent evaluation assigned 
to the psoriasis, but which increased the evaluation assigned 
to the psoriatic arthritis to 40 percent.  The denial of a 
total rating based on individual unemployability was also 
confirmed.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefits sought, 
as well as all pertinent treatment records referred to by the 
veteran.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  
Examinations by specialists are recommended in those cases 
which present a complicated disability picture.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  Moreover, the 
examinations must address the rating criteria in relation to 
the veteran's symptoms.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

In the instant case, the veteran was last examined by VA in 
August 1999.  While he was afforded an examination of the 
joints, this examination did not relate the veteran's 
symptoms to the rating criteria for rheumatoid arthritis, the 
disease to which his psoriatic arthritis is rated by analogy.  
Moreover, the skin and joint examinations performed in August 
1999 did not contain a joint opinion as to the effect that 
the service-connected psoriasis and psoriatic arthritis have 
on his ability to work.  See Friscia v. Brown, 7 Vet. App. 
294 (1995); Gary v. Brown, 7 Vet. App. 229 (1994).

The veteran indicated in his June 1999 hearing testimony that 
he had been seeing a private physician for his conditions for 
the past two years.  While a report of an examination 
performed by this physician in 1998 is part of the record, 
his clinical records have never been obtained.  These should 
be requested and associated with the claims folder prior to a 
final review of the veteran's claims.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he sign and return a consent 
form authorizing the release of Dr. 
Boswell's treatment records to VA.  The 
veteran should also provide a complete 
address for this physician.  Once this 
information has been received, the RO 
should contact Dr. Boswell and request 
that he provide copies of the veteran's 
treatment records.

2.  Once the above-requested development 
has been completed and all records have 
been associated with the claims folder, 
the RO should afford the veteran complete 
dermatologic and joint examinations in 
order to ascertain the current nature and 
degree of severity of the service-
connected psoriasis and psoriatic 
arthritis.  

The examination of the joints should 
specifically note whether his symptoms 
are totally incapacitating, with 
constitutional manifestations associated 
with active joint involvement (100 
percent, 38 C.F.R. Part 4, Code 5002), or 
whether the symptoms are less than those 
required for a 100 percent evaluation but 
with weight loss and anemia productive of 
severe impairment of health or severely 
incapacitating exacerbations occurring 4 
or more times per year or a lesser number 
over prolonged periods (60 percent, 
38 C.F.R. Part 4, Code 5002).  

After completion of both examinations, 
the examiners must render a joint opinion 
as to the effect that the veteran's 
service-connected psoriasis and psoriatic 
arthritis have upon his ability to work.

A complete rationale for all opinions 
expressed must be provided.

All indicated special studies deemed 
necessary must be accomplished.  The 
claims folder must be made available to 
the examiners to review in conjunction 
with the examinations, and the examiners 
are asked to indicate in the examination 
reports that the claim file has been 
reviewed.

3.  Following completion of the above 
development, the RO should readjudicate 
the veteran's claims.  If the decisions 
remain adverse to the appellant, he and 
his representative should be provided a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board if 
otherwise in order.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




